 In the Matter Of HERMAN NELSON CORPORATIONandINTERNATIONALASSOCIATION OF MACHINISTS, AFFILIATED WITH THE AMERICAN FED-ERATION OF LABORCase No. C-1939.-Decided August 15, 1941Jurisdiction:heating, ventilating, and air conditioning equipment manufactur-ing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders: enteredon stipulation.Mr. Russell Packard,for the Board.Mr. Richard H. Nelson,of Moline, Ill., for the respondent.Mr. L arl P. Hogan,of Minneapolis, Minn., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THECASEUpon charges duly filed by International Association of Machinists,affiliatedwith the American Federation of Labor, herein called theUnion, the National Labor Relations Board, herein called the Board,by the Regional Director for the Thirteenth Region (Chicago, Illi.nois), issued its complaint dated July 7, 1941, against Herman Nel-son Corporation, Moline, Illinois, herein called the respondent, alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the National Labor Re] a-tions Act, 49 Stat. 449, herein called the Act.Copies of the complaintand notices of hearing thereon were duly served upon the respondentand the Union.On July 17, 1941, the Regional Director issued anorder continuing the hearing.Concerning the unfair labor practices, the complaint alleged, in sub-stance, that the respondent discharged Kenneth W. Johnson for thereason that he joined and assisted the Union and engaged in concertedactivities with other employees of the respondent for the purposes ofcollective bargaining and other mutual aid and protection and that bythese acts the respondent interfered with, restrained, and coerced its34 N. L.R. B., No. 4&294 HERMAN NELSON CORPORATION295employees in the exercise of the rights guaranteed in Section 7 of theAct.On July 16,1941, the respondent filed an answer to the complaintdenying the allegations of unfair labor practices contained therein.Prior to a hearing, the respondent, the Union, and counsel for theBoard entered into a stipulation dated July 25, 1941. The Stipulationprovides as follows :It is hereby stipulated and agreed by and between the HermanNelson Corporation, hereinafter referred to as the "respondent",the International Association of Machinists (A. F. of L.), herein-after referred to as the "union", and Russell Packard, attorney,National Labor Relations Board, hereinafter referred to as the"Board", that :IUpon a Charge filed by the union, the Board, by Charles A.Graham, Regional Director for the Thirteenth Region, Chicago,Illinois, acting pursuant to authority granted in Section 10 (b)of the National Labor Relations Act, hereinafter referred to asthe "Act", and acting pursuant to its Rules and Regulations, Series2, as amended, issued its Complaint and Notice of Hearing onJuly 7, 1941, against the respondent.Thereafter, on July 17,1941, the Board, through the Regional Director, issued an Ordercontinuing the hearing until July 28, 1941.IIIRespondent and the union acknowledge service of the Com-plaint,Notice of hearing, Charge, Order continuing Hearing,and a copy of the Board's Rules and Regulations, Series 2, asamended, and expressly waive further pleadings, hearing, and themaking of findings of fact and conclusions of law by the Board.IIIRespondent is an Illinois corporation and has its principaloffice and place of business in Moline, Illinois.IV-Respondent is engaged in the manufacture, sale and distributionof heating, ventilating and air conditioning equipment.Duringthe first quarter of the year 1941 respondent purchased raw mate-rialsvalued at approximately $179,000.00, of which sum approxi-mately seventy five per cent (75%) were shipped from pointsoutside the State of Illinois to respondent's plant in the State ofIllinois.During the same period respondent sold and distributedproducts of its plant valued at approximately $232,000.00, of 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich sum approximately $205,000.00 worth was sold and trans.ported from respondent's plant in the State of Illinois to pointsoutside the State of Illinois.VRespondent concedes that its operations affect commerce withinthe meaning of Section 2 (6) and (7) of the Act.VIThe union is a labor organization within the meaning of Section2 (5) of the Act.VIIThis Stipulation, together with the Charge, Complaint, Noticeof Hearing, Order continuing Hearing, Answer, and a copy of theBoard's Rules and Regulations, Series 2, as amended, may be filedwith the Chief Trial Examiner of the Board at Washington, D. C.,and when so filed shall constitute the entire record in the proceed-ings herein.VIIIIt is further stipulated that upon the entire record in this case,as set forth in paragraph 7 hereof, an Order may be forthwithentered by the Board, providing as follows :1.The respondent, Herman Nelson Corporation, its officers,agents, successors, and assigns, shall cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organi-zation, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their ownchoosing, -and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the NationalLabor Relations Act;(b)Discouraging membership in the International Associa-tion of Machinists or any other labor organization of itsemployees by discharging or laying off or refusing to re-instate any of its employees because of membership oractivity in any such labor organization, or because ofthe exercise by any of its employees of their right toengage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection.2.The respondent, its officers, agents, successors and assignsshall take the following affirmative action to effectuate thepolicies of the Act : HERMAN NELSON CORPORATION297(a)Make whole Kenneth W. Johnson for any loss of pay hemay have suffered by reason of the discrimination againsthim, by payment to him of a sum of money equal to theamount which he would normally have earned as wagesduring the period the respondent discriminated againsthim, less his net earnings during such period;(b)Post immediately in conspicuous places throughout itsplants and maintain for a period of at least sixty (60)consecutive days, notices that the respondent will ceaseand desist in the manner aforesaid, and will take theaforesaid affirmative action.(c)Notify the Regional Director for the Thirteenth Region,Chicago, Illinois, in writing, within ten (10) days fromthe date of this Order what steps the respondent has takento comply herewith.IXThe parties hereto consent to the entry by any United StatesCircuit Court of Appeals of an enforcement order embodying theterms of the Board's order agreed to above, and all parties herebywaive further notice of the application for and the entry of suchCourt order.XAll stipulations herein made are subject to the approval of theBoard and shall become effective immediately upon the grantingof such approval.XIRespondent admits only such allegations of the Complaint asare admitted in its Answer and is entering into this stipulationonly for the purpose of bringing about a speedy and amicableconclusion to all proceedings before the Board in this case. Itis further stipulated and agreed that no finding has been madeor is herein made that respondent has committed the unfair laborpractices alleged in the Complaint,' or any of them; the partieshereto having herein expressly agreed to waiving the making offindings of fact and conclusions by the Board.XIIIt is further stipulated that the words "cease and desist" here-inbefore used in the order to be entered, shall not be construedas an admission by respondent that the unfair labor practicesalleged in the Complaint were committed. 298DECISIONS OF NATIONALLABOR RELATIONS BOARDXIIIIt is furtheragreed thatthis stipulation is entered into onlyfor use in the above entitled proceeding and is to be in no wisebinding upon or used to the prejudice of the parties hereto in anyproceeding or proceedings other than the one herein involved,except that it may be used in any subsequent enforcement, con-tempt, or other litigation arising out of the above entitledmatter.XIVThis stipulation contains the entire agreement between theparties, there being no agreement of any kind, verbal or other-wise, which varies, alters, or adds to this stipulation.On August 4, 1941, the Board issued an order approving the abovestipulation, making it a part of the record, and, pursuant to ArticleII, Section 36, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, transferring the proceeding to theBoard for the purpose of entry of a decision and order pursuant tothe provisions of the Stipulation.Upon the basis of the above Stipulation and the entire record inthe case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTHerman Nelson Corporation is an Illinois corporation with itsprincipal office and place of business at Moline, Illinois, where it isengaged in the manufacture, sale, and distribution of heating, venti-lating, and air conditioning equipment.During the first quarterof 1941, the respondent purchased raw materials valued at about$179,000, about 75 per cent of which were shipped to it from pointsoutside the State of Illinois.During the same period, the respond-ent sold and distributed finished products valued at about $230,000,about $205,000 worth of which were shipped by it to points outside theState of Illinois.The respondent admits that its operations affectcommerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and Stipulation andthe entire record in the case, and pursuant to Section 10 (c) of the HERMAN NELSON CORPORATZON299National Labor Relations Act, the National Labor Relations Boardhereby orders that-Herman Nelson Corporation, Moline, Illinois, itsofficers, agents, successors, and assigns shall :1.Cease and desist from :_(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the National LaborRelations Act;(b)Discouragingmembership in International Association ofMachinists or any other labor organization of its employees by dis-charging or laying off or refusing to reinstate any of its employeesbecause of membership or activity in any such labor organization, orbecause of the exercise by any of its employees of their right toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection.2.Take the following affirmative action which will effectuate thepolicies of the Act :(a)Make whole Kenneth W. Johnson for any loss of pay he mayhave suffered by reason of the discrimination against him, by pay-ment to him of a sum of money equal to the amount which he nor-mally would have earned as wages during the period the respondentdiscriminated against him, less his net earnings during such period ;(b)Post immediately in conspicuous places throughout its plantand maintain for a period of at least sixty (60) consecutive days,notices that the respondent will cease and desist in the manner afore-said and will take the aforesaid affirmative action;(c)Notify the Regional Director for the Thirteenth Region, Chi-cago, Illinois, in writing, within ten (10) days from the date of thisOrder what steps the respondent has taken to comply herewith.MR. EvwiN S. SMITH took no part in the consideration of the above,Decision and Order.